Title: To George Washington from the Inhabitants of Womelsdorf, Pennsylvania, 13 November 1793
From: Inhabitants of Womelsdorf, Pennsylvania
To: Washington, George


          
            Ihro Excellenz!
            [13 November 1793]
          
          Möchten Sie doch unsere aus Dankbarkeit und Gehorsam entstehende Freudensbezeugungen,
            in diesem glücklichen Augenblick da wir die persönliche Gegenwart von Ihro Excellenz
            genießen, in Dero angebornen und gewöhnlichen Güte anzunehmen belieben.
          Die kluge und mit glücklichem Erfolg gecrönte Thaten, die Sie unter dem Schutz des
            Allerhöchsten Wesens in dem lezten glorreichen Krieg ausgeführet haben, das Glück und
            Zufriedenheit das wir unter Dero Regierung seither in Friedenszeit genießen, und das
            lezthin so wohl überlegte und zum rechten Zeitpuncte anempfohlene Neutralitäts-System,
            ermuntert alle Menschen aufs Neue zur Hochachtung und Liebe gegen Sie. Die Einwohner
            dieser Gegend werden niemals unterlassen, langes Leben und Gesundheit von Gott für Sie
            zu erbitten.
        